           Case 2:20-mj-02078-CRE Document 18 Filed 05/04/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                        v.                          Magistrate No. 20-2078

 SEAN TROESCH


                             MOTION FOR EXTENSION OF TIME

               1.     On October 14, 2020, the above-named defendant was charged by

complaint with delay or destruction of the mail, in violation of 18 U.S.C. § 1703.

               2.     On November 3, 2020, defendant had an initial appearance before the Court.

Based on motions from the government, this Court has extended the deadline for charging

defendant by indictment or information on three occasions. The applicable deadline is now May

5, 2021.

               3.     In April 2021, the United States Attorney’s Office agreed to recommend

defendant for pretrial diversion. His eligibility is currently being assessed by the United States

Pretrial Services Office. Counsel therefore requests a 120-day extension of the charging deadline

under 18 U.S.C. § 3161(b), until September 2, 2021, to allow that assessment to take place.

Defendant consents to this request.

                                                            Respectfully submitted,

                                                            STEPHEN R. KAUFMAN
                                                            Acting United States Attorney


                                                    By:     /s/Jeffrey R. Bengel
                                                            JEFFREY R. BENGEL
                                                            Assistant U.S. Attorney
                                                            DC ID No. 1018621
